Citation Nr: 1043532	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-22 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a right hip disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
2001 to April 2005.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2006 rating decision of 
the Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).   

The Veteran had initiated appeals in various additional matters.  
In July 2007 correspondence, he withdrew the other appeals, 
limiting his appeal to the matter stated on the preceding page.   


FINDING OF FACT

A chronic right hip disability was not manifested in service, and 
it is not shown that the Veteran has, or during the pendency of 
this claim has had, a right hip disability.  


CONCLUSION OF LAW

Service connection for a right hip disability is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
An August 2005 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  A 
November 2007 letter informed the Veteran of disability rating 
and effective date criteria.  A January 2010 supplemental 
statement of the case readjudicated the matter (curing any notice 
timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  The Veteran has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The RO arranged for the Veteran to be 
examined in October 2005.  The examination was adequate as the 
examiner expressed familiarity with the Veteran's pertinent 
medical  history, and the examination included all findings 
necessary for a proper determination in this matter.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Whether service connection is claimed on direct, secondary, or 
other (presumptive, e.g.) basis, a threshold requirement for 
substantiating such claim is that there must be competent 
evidence of the existence of a current disability.  See Degmetich 
v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a 
present disability there is no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

A May 2003 STR notes that the Veteran complained of chronic hip 
pain.  

A September 2003 STR notes that the Veteran complained of right 
hip pain with no improvement, characterized as "sand" in the 
joint.  The right hip was tender to palpation.  The impression 
was hip pain of unknown etiology, possibly a labral tear.  

A November 2003 STR notes that the Veteran presented complaining 
of right hip pain without improvement.  There was no tenderness 
to palpation.  Flexion was to 115 degrees with forward external 
rotation to 45 degrees and forward internal rotation to 30 
degrees.  The impression was right snapping hip syndrome.

A March 2004 STR notes that the Veteran presented requesting a 
physical profile and that he had a "hip click" that he believed 
was related to knee pain.  The diagnosis was multiple complaints 
of joint pain without objective evidence of pathology.  A profile 
was not recommended.    

On February 2005 service separation examination the Veteran 
reported popping in the right hip joint, and that his joints 
constantly hurt.  

The Veteran's VA outpatient treatment records are silent for 
complaints, findings, treatment, or diagnosis relating to the 
right hip. 

On October 2005 examination (on behalf of VA) the Veteran 
reported that his right hip pain began in 2003 and that his 
symptoms were a popping sound, sharp pain, and limited range of 
motion.  The symptoms occurred intermittently as often as once 
per week with each occurrence lasting 30 minutes.  During flare-
ups the Veteran was unable to play sports, run, or climb.  He 
reported that the right hip did not cause incapacitation and that 
he was not receiving any treatment.  His functional impairments 
were difficulty walking, bending, or running.  On examination his 
posture and gait were within normal limits.  His right hip joint 
appearance was within normal limits.  Range of motion testing of 
the right hip revealed full range of motion.  After repetitive 
use the function of the right hip joint was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  The effect of the Veteran's condition on daily 
activity was mild.  X-rays were interpreted as revealing a 
negative right hip and the examiner commented that they were 
within normal limits.  The examiner could not provide a right hip 
diagnosis because "there is no pathology to render a 
diagnosis."  

The threshold matter that must be addressed here (as in any claim 
seeking service connection) is whether or not there is competent 
evidence that the Veteran actually has the disability for which 
service connection is sought (a right hip disability).  As noted 
above, in the absence of proof of such disability there is no 
valid claim for service connection for such disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the Veteran was seen for right hip complaints on a number 
of occasions in service, the record reflects that a chronic right 
hip disability was not found; the tentative diagnosis of possible 
labral tear and the diagnosis of "snapping hip syndrome" 
reported were apparently rejected or resolved, as a later STR 
notes a finding of no right hip pathology.  

Furthermore, the evidence of record does not show (or suggest) 
that the Veteran has (or at any time postservice has had) a 
chronic right hip disability.  His VA outpatient treatment 
records are silent for complaints, findings, treatment, or 
diagnosis relating to the right hip.  On October 2005 examination 
the examiner was unable to render a diagnosis of a right hip 
disability (citing the absence of pathology suggestive of such).  

The Veteran is competent to relate that he has right hip pain as 
such is a symptom capable of lay observation; however, whether 
such complaints are attributable to underlying disability entity 
is a medical question beyond the capability of lay observation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau 
v. Nicholson, 492 F 3d 1372, 1374 (Fed. Cir. 2007).  In matters 
requiring medical expertise the Board must rely on the competent 
medical evidence of record, which does not show a chronic right 
hip disability.   The Board finds no reason to question the 
Veteran's accounts that he has right hip pain on occasion.  
However, pain alone (absent underlying pathology) does not in and 
of itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  

In summary, the preponderance of the evidence is against a 
finding that the Veteran has a chronic right hip disability.  
Accordingly, a threshold requirement for establishing a claim of 
service connection (i.e. competent evidence of the disability for 
which service connection is sought) is not met.  The 
preponderance of the evidence is against the Veteran's claim; 
therefore, the benefit of the doubt rule does not apply.  The 
claim must be denied.  


ORDER

Service connection for a right hip disability is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


